
	

114 S2153 IS: Provider Payment Sunshine Act
U.S. Senate
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2153
		IN THE SENATE OF THE UNITED STATES
		
			October 7, 2015
			Mr. Grassley (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XI of the Social Security Act to require applicable manufacturers to include
			 information regarding payments made to physician assistants, nurse
			 practitioners, and other advance practice nurses in transparency reports
			 submitted under section 1128G of such Act.
	
	
		1.Short title
 This Act may be cited as the Provider Payment Sunshine Act.
		2.Inclusion of information regarding payments to advance practice nurses in transparency reports
 (a)In generalSection 1128G(e)(6) of the Social Security Act (42 U.S.C. 1320a–7h(e)(6)) is amended— (1)in subparagraph (A), by adding at the end the following new clauses:
					
 (iii)A physician assistant, nurse practitioner, or clinical nurse specialist (as such terms are defined in section 1861(aa)(5)).
 (iv)A certified registered nurse anesthetist (as defined in section 1861(bb)(2)). (v)A certified nurse-midwife (as defined in section 1861(gg)(2)).; and
 (2)in subparagraph (B), by inserting , physician assistant, nurse practitioner, clinical nurse specialist, certified nurse anesthetist, or certified nurse-midwife after physician.
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to information required to be submitted under section 1128G of the Social Security Act (42 U.S.C. 1320a–7h) on the 90th day of each calendar year beginning with 2017.
			
